Citation Nr: 0534275	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-10 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture to the right 5th finger (to include arthritis), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture to the right 3rd and 4th metacarpals (to include 
arthritis), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to an increased rating for residuals of a 
left upper deltoid wound, currently evaluated as 30 percent 
disabling.

6.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the left upper deltoid.

7.  Entitlement to an effective date prior to August 11, 
2000, for the grant of service connection for a scar of the 
left upper deltoid. 

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION


The veteran served on active duty from October 1951 to 
September 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 2000, April 2002, and March 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).  

In a September 2003 decision, the Board granted an increased 
rating to 30 percent for the veteran's residuals of a left 
upper deltoid wound.  The Board also remanded the issues 
involving increased ratings for residuals of a fracture to 
the right 5th finger, residuals of a fracture to the right 
3rd and 4th metacarpals, PTSD, hemorrhoids, and a TDIU.

The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court) with respect to the grant 
of a 30 percent rating for his residuals of a left upper 
deltoid wound.  In a January 2004 order, the Court vacated 
the Board's decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Partial Remand.

The Board remanded the case in October 2004 with instructions 
that the RO schedule the veteran for an appropriate VA 
examination to determine the severity of his residuals of a 
left upper deltoid wound and to determine whether a separate 
rating is warranted for the veteran's scar.  Meanwhile, the 
RO continued to deny increased ratings for the remaining 
issues the Board had remanded to the RO in September 2003.

In a March 2005 rating decision, the RO granted service 
connection and assigned a 10 percent rating for a scar of the 
left upper deltoid, effective August 11, 2000.  The veteran 
appealed that decision with respect to both the assigned 
rating and the effective date.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On VA examination in April 2005, the veteran reported that he 
is in receipt of Social Security Administration (SSA) 
benefits.  Since his claims involve entitlement to increased 
ratings as well as a TDIU, medical records associated with 
SSA disability benefits may be relevant to the issue on 
appeal.  Unfortunately, it does not appear that these records 
have been obtained.  When VA is put on notice of the 
existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); see also Marciniak v. 
Brown, 10 Vet. App. at 204.  As such, all relevant SSA 
records need to be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim continues to be denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted and the 
reasons for the decision.  The veteran 
and his representative must then be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

